AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case {Modified)



                                    UNITED STATES DISTRICT COU                                                       JAN 11 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               CLERK US DISTRICT C URT
                     United States of America                                    JUDGMENT I                1.-°tl:Mim~M'il{J;      Lli'OANIA
                                v.                                               (For Offenses Committed                            DE::PUTY


                   Alvaro Santiago-De La Cruz                                    Case Number: 3:19-mj-20074-LL

                                                                                 Donald L Levine
                                                                                 Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                    1


 D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                       dismissed on the motion of the United States.


                                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 30DAYS


 lg] Assessment: $10 WAIVED                         lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, January 10, 2019
                                                                         Date of Imposition of Sentence



                                                                         2if
                                                                         HONORABLE LINDA LOPEZ
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                     3:19-mj-20074-LL
